


EXHIBIT 10.42
SUMMARY OF COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS
The following is a description of the standard arrangements pursuant to which
directors of SM Energy are compensated for services provided as a director,
including additional amounts payable for committee participation:


DIRECTOR COMPENSATION
Employee directors do not receive additional compensation for serving on the
Board of Directors or any committee.


For service in 2013 - 2014 as it relates to the fiscal period from May 2013
through May 2014, target compensation for each member of the Board of Directors
has been set at $160,000 annually, plus a retainer paid in lieu of committee and
attendance fees. As described more fully below, the actual value of compensation
may be higher or lower depending on the results of the restricted stock
component of director compensation. Primary director compensation is in the form
of stock grants and is fully described below. The retainer component of director
compensation for non-employee directors consists of an annual retainer of
$70,000 for committee and board meeting fees paid in SM Energy common stock or
cash as selected by the director; provided that in the event any director
attends in excess of 30 Board and committee meetings in the aggregate during the
period from May 2013 through May 2014, such director shall receive $1,500 per
meeting for each meeting in excess of 30. In addition, each non-employee
director is reimbursed for expenses incurred in attending Board and committee
meetings.


The committee chairs receive the cash payments identified in the list below in
recognition of the additional workload of their respective committee
assignments. These amounts are paid at the beginning of the annual service
period.
        
•
Audit Committee - $20,000

•
Compensation Committee - $15,000

•
Nominating and Corporate Governance Committee - $10,000



The stock compensation for non-employee directors is as follows:


1)
Annual compensation payable upon election to the Board by the stockholders,
valued at $160,000. This resulted in a grant of restricted stock to each
non-employee director of 2,539 shares of SM Energy common stock issued on May
23, 2013, under SM Energy's Equity Incentive Compensation Plan. These shares are
earned over the one-year board service period and carry a subsequent one-year
transfer restriction imposed by SM Energy.

2)
A retainer for the Non-Executive Chairman of the Board valued at $75,000. This
resulted in a grant of 1,191 shares of SM Energy common stock issued on May 23,
2013, under SM Energy's Equity Incentive Compensation Plan. These shares are
earned over the one-year board service period and carry a subsequent one-year
transfer restriction imposed by SM Energy.

3)
Barbara M. Baumann, Larry W. Bickle, William J. Gardiner, Loren M. Leiker, Julio
M. Quintana and William D. Sullivan each elected to receive SM Energy common
stock for their retainer, which resulted in a grant of 1,111 shares of SM Energy
common stock issued on May 23, 2013, under SM Energy's Equity Incentive
Compensation Plan. These shares are earned over the one-year Board service
period and carry a subsequent one-year transfer restriction imposed by SM
Energy. Stephen R. Brand and John M. Seidl each elected to receive a $70,000
cash payment for their retainer.





